Case: 20-11168      Document: 00516380232         Page: 1    Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        July 1, 2022
                                   No. 20-11168
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Shabbar Rafiq,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-350


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:*
          Shabbar Rafiq, federal prisoner # 54757-177, pled guilty, without the
   benefit of a plea agreement, to conspiracy to distribute a controlled substance
   and a controlled substance analogue in violation of 21 U.S.C. § 846. After
   exhausting his direct appeal, Rafiq petitioned for a writ of habeas corpus,
   which was denied. We granted a Certificate of Appealability (“COA”) to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11168      Document: 00516380232          Page: 2   Date Filed: 07/01/2022




                                    No. 20-11168


   Rafiq with respect to his claim that his counsel was ineffective for failing to
   advise him of the removal consequence of his guilty plea. Concluding that
   Rafiq was not prejudiced by any potential error by his counsel, we AFFIRM.
           FACTUAL AND PROCEDURAL BACKGROUND
          Shabbar Rafiq moved to the United States in 1999. On December 20,
   2016, he pled guilty to one count of conspiracy to distribute a controlled
   substance and a controlled substance analogue, in violation of 21 U.S.C. §
   846. During rearraignment, the district court asked Rafiq if he was a United
   States citizen, and he replied that he was. The district court asked another
   codefendant if he was a United States citizen and when that codefendant
   replied in the negative, the district court advised him that his conviction
   could result in removal and that removal could be mandatory or certain.
          The presentence report (“PSR”), however, indicated that Rafiq was
   a legal permanent resident and a citizen of Pakistan. It advised that he was
   removable pursuant to 8 U.S.C. § 1227 because he was an alien and citizen of
   Pakistan who had been convicted of a drug trafficking offense. The PSR also
   stated that, during the course of an investigation by the Drug Enforcement
   Administration (“DEA”), it was learned via Immigration and Customs En-
   forcement (“ICE”) officials that Rafiq’s marriage to a United States citizen
   was fraudulent. Rafiq’s written objections to the PSR stated, among other
   things, that he was a naturalized United States citizen and that his marriage
   was not fraudulent.
          In its response to his objections, the Government stated that, “accord-
   ing to ICE, a final ruling on the defendant’s immigration status ha[d] not been
   made because of a finding that his marriage is fraudulent.” The probation
   officer added that ICE had verified that Rafiq had never been naturalized as
   a United States citizen and that it had ruled his marriage fraudulent. The
   probation officer also stated that Rafiq’s objection to his immigration status




                                         2
Case: 20-11168       Document: 00516380232          Page: 3   Date Filed: 07/01/2022




                                     No. 20-11168


   had no impact on the guideline calculations. Rafiq subsequently withdrew
   his objections relating to his immigration status and to whether his marriage
   was fraudulent.
          Before sentencing, Rafiq also signed an order setting out additional
   terms of supervised release, including that “upon the completion of the sen-
   tence of imprisonment, the defendant shall be surrendered to a duly-author-
   ized immigration official for deportation in accordance with the established
   procedures set out by the Immigration and Nationality Act, 8 U.S.C. § 1101
   et seq.” At sentencing, Rafiq’s counsel acknowledged that he had reviewed
   the PSR and addendum to the PSR with Rafiq. Rafiq was sentenced below
   the 210–240-month recommended guidelines range to 144 months in prison
   because of a U.S.S.G. § 5K1.1 downward departure, and he was sentenced to
   three years of supervised release. On appeal, Rafiq challenged the forfeiture
   order that was entered by the district court. See United States v. Rafiq, 745 F.
   App’x 241 (5th Cir. 2018) (unpublished). The order was affirmed. See id.
          In his original Section 2255 motion, Rafiq raised various claims, in-
   cluding that counsel was ineffective for failing to advise him of the removal
   consequence of his guilty plea, and he contended that, if he had known of that
   consequence, he would not have pled guilty. In support of his Section 2255
   motion, he submitted his own affidavit as well as affidavits from Zainab Rafiq
   and Babar Butt. In relevant part, Rafiq’s affidavit stated that, before entering
   his guilty plea, he told his retained counsel, David Finn, that he was a legal
   permanent resident, that he was married to a United States citizen, and that
   he had recently taken a citizenship test. Finn reportedly responded that, in
   criminal cases, there was no permanent resident status. Further, he said that
   a criminal defendant was either a “citizen” or an “immigrant.” Finn also
   told him that because Rafiq had taken the citizenship test and was married to
   a United States citizen, he was a United States citizen and did not need to
   worry about removal. Zainab Rafiq’s affidavit did not address Rafiq’s



                                          3
Case: 20-11168       Document: 00516380232          Page: 4    Date Filed: 07/01/2022




                                     No. 20-11168


   immigration status. Babar Butt’s affidavit stated that he heard Rafiq tell Finn
   that he was a green card holder and that he was married to a United States
   citizen. Finn reportedly replied that Rafiq did not have to worry about immi-
   gration.
          The Government filed a response to Rafiq’s Section 2255 motion and
   submitted an affidavit from Finn, Rafiq’s counsel. Finn’s affidavit stated that
   Rafiq “insisted that he was a United States citizen”; Finn had made clear to
   Rafiq that he was not an immigration attorney; and that he advised Rafiq that
   if he had immigration issues, he should consult an immigration attorney.
   Rafiq filed a reply to the Government’s response and a supplemental brief in
   support of his Section 2255 motion. In his reply, he requested an evidentiary
   hearing. He also stated that, consistent with his understanding and counsel’s
   advice, he advised the district court at rearraignment that he was a United
   States citizen.
          The district court denied Rafiq’s motion on the merits and denied him
   a COA. In relevant part, the district court found the record established that
   Rafiq was aware of the immigration consequences of his guilty plea and that,
   instead of trying to withdraw his plea, he proceeded with it, which therefore
   negated his claim of ineffective assistance of counsel. Rafiq filed a timely
   notice of appeal and a motion for a COA, which included claims that counsel
   was ineffective for failing to advise him of the immigration consequences of
   his plea and that the district court erred in not holding an evidentiary hearing.
   This court granted Rafiq a COA with respect to whether his counsel was
   ineffective for failing to advise him of the removal consequence of his guilty
   plea. A COA was denied in all other respects.
                                  DISCUSSION
          When reviewing a district court’s denial of a Section 2255 motion, this
   court reviews the district court’s legal conclusions de novo and its factual




                                          4
Case: 20-11168        Document: 00516380232              Page: 5       Date Filed: 07/01/2022




                                          No. 20-11168


   findings for clear error. United States v. Kayode, 777 F.3d 719, 722–23 (5th
   Cir. 2014).
           On appeal, Rafiq contends that his guilty plea should be vacated based
   upon counsel’s failure to warn him of the immigration consequences of his
   plea. 1 With respect to the prejudice prong of his ineffective assistance claim,
   he maintains that neither the strength of the evidence against him nor his
   contemporaneous knowledge of the immigration consequences of his plea,
   standing alone, forecloses a claim of prejudice from counsel’s alleged
   deficient performance. He further asserts that the district court should have
   considered the totality of the evidence and that the factors the district court
   did consider or should have considered weigh in his favor.
           Counsel’s failure to advise a noncitizen defendant that his guilty plea
   carries a risk of removal implicates the right to effective assistance of counsel.
   Padilla v. Kentucky, 559 U.S. 356, 366–69 (2010). Still, prevailing on an
   ineffective assistance of counsel claim is “never an easy task.” See id. at 371.
   To raise a viable claim of ineffective assistance of counsel, a defendant must
   demonstrate both that his attorney rendered a deficient performance and that
   this substandard performance prejudiced his defense.                       Strickland v.
   Washington, 466 U.S. 668, 687 (1984). Important to our analysis, a failure to
   establish either deficient performance or prejudice defeats an ineffective
   assistance claim. Id. at 697.
           In the context of a guilty plea, a movant shows Strickland prejudice by
   establishing “that there is a reasonable probability that, but for counsel’s


           1
             We do not review Rafiq’s complaint that the district court’s failed to comply with
   Rule 11(b)(1)(O) by not informing him of the immigration consequences of his plea as this
   complaint is outside the scope of the COA. See Kayode, 777 F.3d at 722 (stating that this
   court’s review “is limited to the issues enumerated in the COA”) (quotation marks and
   citation omitted).




                                                5
Case: 20-11168      Document: 00516380232          Page: 6   Date Filed: 07/01/2022




                                    No. 20-11168


   errors, he would not have pleaded guilty and would have insisted on going to
   trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). The movant’s allegation that
   he would not have pled guilty must be reasonable. See Armstead v. Scott, 37
   F.3d 202, 210 (5th Cir. 1994) (noting that the prisoner’s bare allegation that
   he would not have pled guilty was insufficient to establish prejudice). “In
   other words,” a defendant must “demonstrate that going to trial . . . would
   have given him a reasonable chance of obtaining a more favorable result.”
   United States v. Batamula, 823 F.3d 237, 240 (5th Cir. 2016) (en banc).
          “We consider a number of factors when determining whether, under
   the totality of the circumstances, a defendant has established prejudice
   under Strickland.” Kayode, 777 F.3d at 725. These factors, though, “are not
   the only factors that may be considered under the prejudice analysis” and are
   not necessarily “exhaustive.” See id. at 725 n.2.
          First, we often consider whether the defendant has put on evidence
   supporting his assertion that he would have gone to trial rather than pled
   guilty. See id. at 725–26. The Supreme Court has cautioned that “[c]ourts
   should not upset a plea solely because of post hoc assertions from a defendant”
   that his attorney’s ineffectiveness is what caused him to plead guilty. Lee v.
   United States, 137 S. Ct. 1958, 1967 (2017). Instead, courts should “look to
   contemporaneous evidence to substantiate a defendant’s expressed
   preferences.” Id.
          The contemporaneous evidence here does not support that Rafiq
   would have withdrawn his guilty plea. Aside from the obvious and important
   fact that Rafiq “did not move to withdraw his guilty plea,” testimony from
   Special Agent John Perfetti demonstrates that Rafiq was aware that his
   marriage potentially was fraudulent — indeed, Rafiq explicitly stated on a call
   that the marriage was “all just about immigration status.” See Batamula, 823
   F.3d at 241. Further, Perfetti testified that Rafiq had forged a bank statement




                                         6
Case: 20-11168      Document: 00516380232           Page: 7    Date Filed: 07/01/2022




                                     No. 20-11168


   to obtain legal status in this country. Contrary to Rafiq’s assertions, the
   record supports that he was aware that his citizenship was suspect.
          Perhaps more telling is the PSR. That document, which was reviewed
   with Rafiq by his counsel, clearly stated that Rafiq faced removal for his drug
   trafficking offense. The record reflects that, while Rafiq initially challenged
   the PSR’s findings about his citizenship, those objections were withdrawn.
   The PSR was then revised to reflect that Rafiq had “provided no evidence”
   to support his citizenship. Another document setting out addition terms of
   release, signed by Rafiq, also included a clear indication that Rafiq was to be
   deported upon the completion of his prison term. While Rafiq avers that his
   counsel “misrepresent[ed]” immigration issues to him, the clear language of
   these documents supports that Rafiq was at least on notice of his likely
   removal.
          Also important is that Rafiq was present when the district court
   admonished one of his codefendants that, because he was not a United States
   citizen, he could be subject to mandatory or certain removal. Combining this
   fact with Rafiq’s reticence on this issue at sentencing, well after he was aware
   of the PSR’s conclusions, we cannot conclude that the contemporaneous
   evidence weighs in favor of prejudice.
          We also consider “whether the defendant has demonstrated that he
   was likely to succeed at trial.” Kayode, 777 F.3d at 726. Here, the district
   court explicitly considered this factor with respect to a separate ineffective
   assistance of counsel claim and perhaps implicitly considered it with respect
   to the claim at issue here. The district court identified the “extensive”
   evidence relating to Rafiq’s drug trafficking, including conversations about
   drug sales, text messages, seizures of large quantities of drugs, and Rafiq’s
   instructions to his wife to destroy the drugs after his arrest.




                                           7
Case: 20-11168      Document: 00516380232           Page: 8    Date Filed: 07/01/2022




                                     No. 20-11168


          While Rafiq makes a variety of arguments about the charge that he
   distributed controlled substances analogues, he neglects the fact that he also
   pled guilty to distributing a controlled substance. Thus, Rafiq offers little in
   the way of a response to this overwhelming evidence of guilt on this charge.
   Moreover, another defendant in the same conspiracy scheme elected to go to
   trial and was convicted. See United States v. Al Haj, 731 F. App’x 377, 379
   (5th Cir. 2018) (affirming jury’s verdict). Rafiq has not demonstrated a
   likelihood of success at trial, and thus this factor weighs against a finding of
   prejudice.
          We also review “the risks faced by a defendant in selecting a trial
   rather than a plea bargain.” Kayode, 777 F.3d at 726–27. The risks here, as
   the district court noted, were sizable. Rafiq faced a recommended guideline
   range of 210–240 months, but as a result of his acceptance of responsibility
   and substantial assistance, he received a downward departure to a
   significantly shorter sentence of 144 months. Had he proceeded to trial, his
   receiving this shorter sentence would have been questionable.
          Rafiq argues, though, that the higher sentence is not necessarily
   dispositive in this case where the alternative is deportation, citing Lee, 137 S.
   Ct. at 1967. We are not persuaded by Rafiq’s reliance on Lee. That case
   involved a defendant who had (1) repeatedly raised removal issues to his
   attorney; (2) clearly expressed that removal was his dominant concern; and
   (3) stated, with confirmation from his attorney, that he would have gone to
   trial had he known deportation was a possible consequence. Id. at 1967–68.
   Lee also faced a minor increase in his potential sentence — one or two years
   — if he proceeded to trial. Id. at 1969. Rafiq has not provided nearly the
   same quantum of evidence supporting his concerns about removal. Not only
   did he largely remain silent about deportation consequences, including after
   he was aware of them, but he also faced a significantly longer sentence were




                                          8
Case: 20-11168       Document: 00516380232         Page: 9   Date Filed: 07/01/2022




                                    No. 20-11168


   he to face trial. The significant risks of trial weigh against a finding of
   prejudice here.
          Rafiq also argues that, in evaluating his ineffective assistance of
   counsel claim, the district court erred in failing to consider whether he could
   have negotiated a plea deal that involved lesser or no immigration
   consequences. Even if this consideration was enumerated in Kayode, it does
   not weigh necessarily in favor of a finding of prejudice here. Although he
   notes that one of his codefendants was offered and accepted a plea deal for
   misprision of a felony, he points to nothing showing a reasonable probability
   that the prosecution would have accepted and the district court would have
   approved a deal that had no adverse immigration consequences. Moreover,
   the codefendant who received the deal was only a store clerk who sold drugs
   provided by others in the conspiracy — not an organizer or leader like Rafiq.
   Once again, this suggested factor does not weigh heavily in favor of a finding
   of prejudice.
          Finally, we consider the quality of the defendant’s connections to the
   United States. Kayode, 777 F.3d at 727. Rafiq has resided in the United States
   since 1999 and his immediate family resides here. This factor thus weighs in
   favor of a finding of prejudice. See Batamula, 823 F.3d at 241.
          Despite Rafiq’s connections to this country, we cannot conclude that
   Rafiq has shown that he was prejudiced by any potential counsel error
   regarding the immigration consequences of his guilty plea.                The
   overwhelming evidence of his involvement in the drug trafficking scheme,
   the immense risks of a trial, and the contemporaneous evidence from
   sentencing, including his failure to even attempt a withdrawal of his guilty
   plea, do not support that he was prejudiced. Consequently, he cannot meet
   his burden under Strickland’s second prong.
          AFFIRMED.




                                         9